Citation Nr: 0830030	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-29 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for celiac sprue as 
secondary to service-connected diabetes mellitus, Type I.

2. Entitlement to service connection for autoimmune ovarian 
failure as secondary to service-connected diabetes mellitus, 
Type I.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from February 1997 to May 
2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for celiac sprue and for autoimmune ovarian 
failure.  

The veteran presented testimony at a personal video 
conference hearing in February 2007 before the undersigned 
Acting Veterans Law Judge.  A copy of the hearing transcript 
was attached to the claims file.

On August 17, 2007, the Board issued a decision which denied 
entitlement to service connection for celiac sprue, to 
include as secondary to diabetes mellitus, Type I, and for 
autoimmune ovarian failure, to include as secondary to 
diabetes mellitus, Type I.  The veteran thereafter appealed 
the August 2007 Board decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In March 2008, the Secretary of 
Veterans Affairs, by and through the Office of the General 
Counsel, and the appellant, through his attorney, filed a 
Joint Motion for an Order Vacating and Remanding the August 
17, 2007, Board Decision and Incorporating the Terms of This 
Remand (Joint Motion).  The Joint Motion requested that the 
Court vacate the Board's August 17, 2007, decision.  The 
Joint Motion further requested that the matter be remanded to 
the Board for readjudication of the claim and to provide 
adequate reasons and bases for its decision.  By an Order 
dated in March 2008, the Court granted the Joint Motion, and 
the case was thereafter returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion states that, based on a statement in a 
December 2005 private medical evaluation and opinion that the 
veteran had a syndrome of polyglandular autoimmune failure, 
consideration should be given to whether this was a 
reasonably raised claim for service connection for 
polyglandular autoimmune failure.  The Board considers that 
the doctor's statement did not raise a claim for service 
connection for polyglandular autoimmune failure.  Dr. J.B.P. 
had stated that the veteran's three medical problems, service 
connected diabetes, and the issues on appeal, celiac sprue 
and autoimmune ovarian failure, all had an autoimmune 
etiology.  He stated that given the fact that the veteran had 
at least three documented autoimmune problems, there was no 
doubt that the veteran has a syndrome of polyglandular 
autoimmune failure.  He further stated that "[a]lthough each 
individual component of [the veteran's] multiple organ 
failure is not directly responsible for the other organ 
failures, they are all linked through a most likely 
autoimmune pathological cause."  

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  An informal claim may be any 
communication or action indicating an intent to apply for one 
or more benefits under VA law.  See Thomas v. Principi, 16 
Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a). 
 An informal claim must be written, see Rodriguez v. West, 
189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the 
benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 
(1998).  The mere receipt of a notation in an evaluation and 
opinion by a private medical provider as to a condition that 
the veteran has cannot be construed as an informal claim.  
The veteran can file a claim for entitlement to service 
connection for polyglandular autoimmune failure if she so 
wishes.  

Prior to appellate review of the issues on appeal, further 
development is necessary.  The veteran claimed entitlement to 
service connection for celiac sprue and ovarian failure as 
secondary to service connected diabetes mellitus.  Service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  

The Joint Motion also found that remand was warranted with 
respect to the question of whether the veteran's service-
connected diabetes mellitus aggravated the disabilities on 
appeal.  Service connection shall be granted on a secondary 
basis under the provisions of 38 C.F.R. § 3.310(a) where it 
is demonstrated that a service-connected disorder has 
aggravated a nonservice-connected disability, but in such a 
case the veteran may be compensated only for the degree of 
additional disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Joint Motion pointed out that the December 2004 VA 
medical opinion did not specifically address aggravation and 
only addressed the question of a "causal relationship".  
The Joint Motion noted that an October 2004 medical opinion 
from a VA physician stated that the disabilities on appeal 
were more likely than not to be related to the veteran's 
diabetes mellitus which is an autoimmune disease.  The Joint 
Motion also noted that the December 2005 medical opinion from 
Dr. J.B.P. stated that each individual component of the 
veteran's multiple organ failure (diabetes mellitus, celiac 
sprue, and autoimmune ovarian failure) was linked through a 
most likely autoimmune pathological cause.  The Joint Motion 
concluded that, in view of the evidence indicating a 
relationship/linkage between the veteran's service-connected 
diabetes mellitus and celiac sprue and autoimmune ovarian 
failure, the question of whether the veteran's service-
connected diabetes mellitus aggravated the veteran's celiac 
sprue or autoimmune ovarian failure should be addressed.  As 
the Joint Motion pointed out, the December 2004 VA medical 
opinion did not specifically address aggravation, and the 
Board notes that the private medical evidence of record did 
not address aggravation.  

In addition, the medical evidence submitted by the veteran 
suggests that the etiology of premature ovarian failure and 
celiac sprue is genetic or hereditary or an autoimmune 
disease.  The literature also suggests that if the cause of 
premature ovarian failure is autoimmune disease, a disease 
associated with premature ovarian failure is diabetes.  Also, 
celiac disease is often associated with Type I diabetes.  The 
literature also suggests that there are several types of a 
condition called the polyglandular autoimmune syndrome (PGA).  
While all three are autoimmune diseases and are considered 
related as autoimmune diseases, the question is as to the 
relationship.  A medical opinion in December 2004 by a VA 
doctor in occupational medicine found that the literature did 
not support a causal relationship.  Two medical opinions 
prepared by endocrinologists, while stating the conditions 
were linked, did not provide a causal relationship between 
celiac sprue and autoimmune ovarian failure and diabetes, 
Type I.

In addition, the medical literature submitted notes that 
there are several types of polyglandular autoimmune syndrome.  
The literature shows polyglandular autoimmune syndrome, Type 
II includes Type I diabetes and celiac disease.  The medical 
evidence of record does not show the type of polyglandular 
autoimmune syndrome the veteran has and whether the 
conditions claimed and her service-connected diabetes are in 
the same polyglandular autoimmune syndrome.    

Thus, an additional examination is needed to procure 
pertinent clinical findings and an opinion on whether the 
veteran's claimed disabilities of celiac sprue and autoimmune 
ovarian failure are secondary to or aggravated by the 
veteran's service-connected diabetes mellitus.  An opinion is 
needed as to etiology of celiac sprue and autoimmune ovarian 
failure and whether there is a causal relationship between 
the veteran's diabetes mellitus and celiac sprue and 
autoimmune ovarian failure.  The examiner should also address 
the question as to whether each autoimmune disease is 
considered as a separate disease even if part of a 
polyglandular autoimmune syndrome.  38 C.F.R. § 3.159(c)(4) 
(2007).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for an examination 
by a VA endocrinologist to determine the 
nature and etiology of celiac sprue and 
autoimmune ovarian failure.  The examiner 
should review the claims file to include 
service medical records and this Remand 
and the physician's report should indicate 
that the review was performed.  The 
physician should provide an opinion as to 
whether it is as likely as not (50 percent 
or greater probability) that celiac sprue 
or autoimmune ovarian failure was due to 
or resulted from service or an incident in 
service, or is secondary to service-
connected diabetes mellitus.  

The physician should also provide an 
opinion as to whether it is as likely as 
not (50 percent or greater probability) 
that celiac sprue or autoimmune ovarian 
failure has been aggravated by the 
veteran's service-connected diabetes 
mellitus.  

The physician should discuss the type, if 
any, of polyglandular autoimmune syndrome 
that the veteran has and whether the 
conditions claimed and her service-
connected diabetes are in the same 
polyglandular autoimmune syndrome.  The 
examiner should also address the question 
as to whether each autoimmune disease is 
considered as a separate disease even if 
part of a polyglandular autoimmune 
syndrome.

A rationale should be provided for all 
opinions expressed.

2. Then, readjudicate the claims of 
entitlement to service connection for 
celiac sprue and autoimmune ovarian 
failure, each to include as secondary to 
service-connected diabetes mellitus.  If 
the determination remains unfavorable to 
the veteran, the RO must issue a 
supplemental statement of the case and 
provide the veteran and her representative 
a reasonable period of time in which to 
respond before this case is returned to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

